Citation Nr: 1803347	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage, for accrued benefits purposes.

2.  Entitlement to service connection for compensation under 38 U.S.C. § 1151 for cognitive dysfunction, for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 1945.  He died in July 2005.  The appellant is his widow.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The case was previously before the Board in January 2011 when it was remanded for the appellant to be afforded a hearing with regard to the issues of entitlement to service connection for compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage, for accrued benefits purposes, and entitlement to service connection for compensation under 38 U.S.C. § 1151 for cognitive dysfunction for accrued benefits purposes.  

Thereafter, in July 2014, the appellant testified at a hearing before a Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript has been associated with the claims file.  The appellant was informed that the VLJ who presided over the hearings is no longer employed at the Board, but the appellant declined another hearing before a VLJ, and requested that his appeal be adjudicated on the evidence of record.  Thus, the Board will proceed with appellate review of the claim based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1151 for the death of the Veteran is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There was no additional vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage, or cognitive dysfunction due carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment of the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for cognitive dysfunction have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant seeks entitlement to service connection for compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage, for accrued benefits purposes, and entitlement to service connection for compensation under 38 U.S.C. § 1151 for cognitive dysfunction, for accrued benefits purposes.

Accrued benefits are "periodic monetary benefits...authorized under law administered by [VA] to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid. . ."  38 C.F.R. § 3.1000 (a).  An "[a]pplication for accrued benefits must be filed within 1 year after the date of death." 38 C.F.R. § 3.1000 (c). 

For a surviving spouse or child to be entitled to accrued benefits, there must have been a claim pending at the time of the Veteran's or other claimant's death or else he/she was entitled to such benefits under an existing rating for decision.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  38 C.F.R. § 3.160 (c) defines a "pending claim" as an application that has not been fully adjudicated.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C. § 5121 (a); 38 C.F.R. § 3.1000 (a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353 (1993).

In January 2004, the Veteran submitted claims of entitlement to compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity and cognitive dysfunction.  These claims were denied in October 2004 and the Veteran filed a notice of disagreement in February 2005.  The Veteran died in July 2005.  The appellant is the Veteran's widow and she is pursuing the Veteran's January 2004 claims for accrued benefits purposes.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000; see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996).  As the Veteran died prior to October 10, 2008, substitution of the appellant for the deceased Veteran is not available.  38 C.F.R. § 3.1010 (a).  In August 2007, the appellant's accrued benefits claims were denied.  In April 2009, she perfected an appeal.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability ... were service-connected" if the additional disability was not the result of wilful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151 (a)(1)(A), (B); see Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361 (d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361 (d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361 (d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

The appellant contends that VA failed to properly treat and diagnose the Veteran's peripheral vascular disease and he incurred additional disability as a result of VA's errors.  Specifically, the appellant contends that VA erred in not providing a podiatry consultation prior to May 2003 (when the consultation was initially ordered by a VA Medical Center (VAMC) cardiologist in September 2002), not properly responding to the Veteran's complaints of cyanotic and gangrenous toes in May and June 2003, and not performing the necessary cardiac and vascular testing during a VA hospitalization from July 18, 2003 to July 23, 2003.  The appellant has also identified several errors in the Veteran's VA-issued medication during this period, including the reported use of gamma-Hydroxybutyric acid (GHB) as a sedative during an October 30, 2002 cardioversion, the continuation of a prescription for a beta-blocker, metoprolol, after his hospitalizations in October 2002 and July 2003, and a failure to provide refills of Lovastatin for the period between November 2002 and July 2003.   

The appellant contends that in October 2002 the Veteran collapsed and after numerous attempts to obtain a blood pressure reading, the Veteran was brought to the VA emergency room.  The admission took an extended amount of time even after an emergency room staff member told the spouse that she suspected he had suffered a stroke.  She reported that the Veteran was diagnosed with atrial fibrillation and cardioversion was performed six days later.  Symptoms of cognitive disruption, elevated blood pressure, liver enzyme and blood glucose were reportedly ignored in spite of the Veteran's family history.  The statement identified a second incident that occurred in February 2003 which was argued to be due to doctors' failure to properly diagnose advancing cardiovascular disease.  

The Veteran has a long history of treatment at the St. Louis VAMC, including August 1982 treatment for triple vessel coronary artery disease requiring bypass grafting.  In September 2002, the Veteran was seen by his cardiologist at the VAMC with complaints of poor sleep and a chronic fungal toenail infection.  The cardiologist requested a podiatry consultation for the treatment of onychomycosis.  

On October 25, 2002, the Veteran reported to the VAMC urgent care department stating that he had not felt well since receiving a flu shot 10 days earlier.  He reported having a fever, chills, body aches, diarrhea, and an ear ache with accompanying weakness and feeling "wobbly."  He also reported a syncopal episode earlier that day when he fell while bending over to unleash his dog and experienced right leg weakness.  The Veteran was diagnosed with new onset atrial fibrillation and admitted to the VAMC for treatment and testing, to include a transesophageal echocardiogram (TEE) and cardioversion.  His focal weakness episode was suggestive of an upper respiratory infection and magnetic resonance imaging (MRI) of the brain was recommended.  The Veteran's medications at admission included Lovastatin to help regulate his cholesterol.   

In a treatment note dated in October 2002 it was reported that the Veteran's Metoprolol would be reduced.

In an October 2002 treatment note it was reported that the TEE and cardioversion were postponed by one day due to staffing issues.  A magnetic resonance imaging (MRI) of the brain was performed.  There was no intracranial abnormality, mild brain atrophy, and white matter changes consistent with small vessel ischemic changes.  A magnetic resonance angiography test (MRA) revealed mild atherosclerotic disease, no dominate stenosis or occlusion, and no large aneurysm or vascular malformation.

In October 2002 the Veteran underwent a TEE that was noted to be uncomplicated.  The Veteran was sedated with Fentanyl and Versed.

The Veteran underwent a successful cardioversion in October 2002.  The medications administered were noted to be Fentanyl and Versed.

Transthoracic echocardiogram performed in October 2002 revealed an abnormal, calculated right ventricular systolic pressure consistent with severe pulmonary hypertension. 

In November 2002 the Veteran was noted to be on anticoagulant therapy for his atrial fibrillation.  The Veteran was treated at the emergency room in November 2002 for a nosebleed.  The Veteran was noted to be on Coumadin and the nose was packed with cotton.

In January 2003 the Veteran complained of balance problems.  In February 2003 the Veteran's wife reported that the Veteran had collapsed.  Ordered an MRI/MRA and instructed that the Veteran begin taking acetylsalicylic acid (ASA).  In March 2003 the Veteran was noted to have two syncopal episodes.

A podiatrist in May 2003 identified peripheral vascular disease (PVD) and indicated that vascular surgery would be consulted.  In June 2003 the Veteran was noted to have cyanosis of both feet and surgery was scheduled for later in June 2003.  In July 2003 an angiogram was performed and it was noted that the Veteran could be treated with a bypass.  However the Veteran was noted to need cardiology clearance.

In July 2003 the Veteran's wife called concerned about gangrene.  Also in July 2003 the Veteran was admitted to the hospital with wet gangrene.  The Veteran was treated with antibiotics and it was hoped that preoperative treatment could be expedited.  In a later treatment record dated in July 2003 the Veteran was noted to be hospitalized and then sent home in early July with oral antibiotics and topical antibiotic to treat his gangrenous toe wound.  Workup was begun for management of the Veteran's PVD and assessment of surgical candidacy.  Surgery for the toe wound was discussed as well as surgery for the Veteran's PVD.

Later in July 2003 the appellant contacted the Veteran's provider about the toe getting worse.  The Veteran reported that he felt that the antibiotics had significantly improved the toe.

Later in July 2003 it was noted that amputation of the toe would be a disservice because the Veteran did not have the vascular capacity to heal the wound.  The Veteran left the hospital to get a second opinion prior to cardiac consult.  Cardiac consult was strongly advised prior to surgery.  The appellant was advised of the need for careful cardiac consultation, including catheterization prior to vascular surgery.  She reported that the Veteran was doing well at home, the toe seemed to stabilize, and the Veteran would be seeing a private vascular surgeon.

In July 2003 the Veteran was noted to be on medications that were clouding his thinking.

A Discharge note from July 2003 noted that the Veteran was treated for a toe wound and that surgery was consulted.  PVD was evaluated by surgery and they were awaiting medical clearance.  A stress test was scheduled.  The Veteran initially agreed to remain inpatient but after discussion with his wife he decided to be discharged to obtain a second opinion.  It was explained again that the ultimate plans by the surgical service was for revascularization of the leg and that amputation would not be wise.  It was explained that the Veteran needed a more thorough cardiac work-up before he could undergo the surgery.  He was discharged with a two week course of Augmentin and supplies to wrap his toe with betadine dressings. 

The Veteran underwent a left femoral to posterior tibial bypass operation in September 2003.

In January 2004 the Veteran reported that he did not feel that he received proper medical care at VA.

In July 2005 the Veteran was noted to be variably confused in the prior 24 hours.  In another July 2005 treatment note it was reported that the Veteran was initially unable to converse.

In a June 2016 request for a VA medical expert opinion it was reported that the claims file was previously provided to a VA examiner for a medical opinion addressing the issues in this case, but the October 2004 medical opinion is not adequate.  The claims file at that time did not include the Veteran's complete VA medical records and the October 2004 VA examiner found that it was difficult to follow the chronology of treatment provided to the Veteran.  The examiner identified several instances of delay in treatment, to include a two to three week delay between the Veteran's May 2003 podiatry consultation and angiography and delays after the angiogram and cardiac evaluation/vascular surgical intervention.  Other than these delays, which could have been due to legitimate scheduling problems, the VA care provided the Veteran seemed appropriate.  The examiner also indicated that the Veteran did not incur any additional disability due to VA care, but did not provide a clear opinion regarding this aspect of the claim.

In October 2016 a VA medical expert opinion was obtained.  The opinion is reported here, but the Board must stress that it cannot be considered.  38 C.F.R. § 3.1000 prohibits the consideration of evidence not of record at the time of the Veteran's death in cases where benefits are sought on an accrued basis.  

The medical expert rendered the opinions that the delay in completing the podiatry consult did not result in any disability or loss, VA did respond to the Veteran's toe complaints properly and in proper time; necessary vascular and cardiac testing was performed; the Veteran did not incur any additional disability, to include vascular damage to the left extremity, the left toes, or cognitive dysfunction, as a result of medical treatment at the St. Louis VAMC from September 2002 to July 2003; the medical expert was unfamiliar with GHB; there was no indication or evidence that the metoprolol caused the Veteran any harm, rather it likely protected the Veteran's heart and help treat his high blood pressure; and there was no indication in the chart of the appellant's contention that the VA failed to provide refills of lovastatin between November 2002 and July 2003.  The medical expert did not find that the Veteran had any additional disability due carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment of the Veteran.  

Entitlement to service connection for compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage, for accrued benefits purposes, is not warranted.  Review of the claims file does not reveal that the Veteran has any additional disability due to the care administered by VA.  The only medical opinion that can be considered here, given that this is an accrued benefits claim, is the October 2004 VA opinion.  While that examiner opined that additional disabilities due to VA care were not identified, the opinion is inadequate because it was based on an incomplete record.  Additional VA treatment records were later added to the record.  Those VA medical records can be considered.  The Board is aware that a Veterans Health Administration opinion was obtained in October 2016; however, as the Veteran died in July 2005 and as the issues are on appeal for accrued purposes only, this opinion is not for consideration as it was not of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000.  The record does not reveal any evidence, other than the appellant's statements, that the Veteran had any additional disability due to VA's treatment.  The appellant is not competent to associate any additional disability of the Veteran with the Veteran's treatment at VA because the question extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428(2011).  

Thus, the preponderance of the evidence is against a finding that the Veteran has any additional disability due to VA's treatment and service connection for compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage, for accrued benefits purposes, is denied.

Entitlement to service connection for compensation under 38 U.S.C. § 1151 for cognitive dysfunction for accrued benefits purposes, is not warranted.  As noted above, the appellant argues that GHB was used as anesthesia for the Veteran's cardioversion and that this had caused the Veteran's cognitive dysfunction.  However, review of the claims file reveals that the Veteran was anesthetized with Fentanyl and Versed during his cardioversion.  Although VA treatment records reveal medication clouding the Veteran's thinking and confusion, there is no competent evidence of record indicating that the Veteran had cognitive dysfunction due to VA treatment.  Therefore, service connection for compensation under 38 U.S.C. § 1151 for cognitive dysfunction for accrued benefits purposes, is denied.


ORDER

Service connection for compensation under 38 U.S.C. § 1151 for vascular disease, left lower extremity, status post arterial bypass graft and toe amputation, with nerve damage, for accrued benefits purposes, is denied.

Service connection for compensation under 38 U.S.C. § 1151 for cognitive dysfunction for accrued benefits purposes, is denied.

REMAND

In an October 2014 rating decision, the RO denied the appellant's application to reopen a claim of entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1151 for the death of the Veteran.  Thereafter, in January 2015 the appellant submitted a timely Notice of Disagreement (NOD) with regard to this issue.  To date, she has not been issued a Statement of the Case (SOC) with regard to the issue.  Thus, the Board remands the issue for the RO to issue an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC with respect to the claim of whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1151 for the death of the Veteran, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


